DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the title of the application refers to “Electrical Junction Box” but the abstract seems to be directed to “a wire”.  Correction is required such as amending the abstract to include the electrical junction box (see claim 1 for example).  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Space-efficient Electrical Junction Box for Electrical Vehicles”.
Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities:  
“the electrical component blocks” in Claim 1 lines 8 should be “the plurality of electrical component blocks” as it was defined before as that.
“a position” in Clam 4 should be “a second position” as “ a position” was defined before and to make the claim more clear/understandable. 
“is protrudes” in Claim 4 should be “protruding” as “is protrudes” is not correct grammatically and hard to understand.
“a position” in Claim 7 should be “ a third position” as “ a position” was defined 

before and to make the claim more clear/understandable. 
 
  Appropriate correction is required.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4, for which Claim 5 depends, teaches a limitation: “the electric component block attachment portion is defined by a surrounding wall of the box body, a pair of side walls that protrude inward of the box body from the surrounding wall so as to be separated from and parallel to each other, and a back wall that couples protruding end edge portions of the pair of side walls, the temporary holding projection is protrudes from a position located further inward of the box body than the back wall, and the wire passing through a wire insertion hole that is formed in the back wall and extending out from the lower surface of the upper electric component block extends to an interior of the box body” that was not adequately disclosed in the prior art areas searched for this action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (JP2013034282) in view of KAMENOUE (WO2009/107749).
Regarding Claim 1, TAKEUCHI teaches, in Fig. 1-3, an electrical junction box (1) comprising: a box body (1); an electric component block attachment portion (45) that is provided in the box body (see Fig. 3), is open upward in the box body (see Fig. 3), and extends in an up- down direction of the box body (see Fig. 3); and a plurality of electric component blocks (8, 
TAKEUCHI does not disclose a wire extending out from a lower surface of each of upper electric component blocks is accommodated with an excess length in an extensible tube configured to be extended and contracted in a length direction of the wire, in an extended condition of the extensible tube, and a contracted condition of the extensible tube, the wire is held in the extensible tube in a condition in which the wire meanders and the excess length is absorbed.
Kamenoue discloses, in Fig. 1a-c, a wire extending out from a lower surface of each of upper electric component blocks is accommodated with an excess length in an extensible tube (25) configured to be extended and contracted in a length direction of the wire (Fig. 1(a)- not disclosed but it is known in the art that similar structure would be configured to extend and contract), in an extended condition of the extensible tube, and a contracted condition of the extensible tube, the wire is held in the extensible tube in a condition in which the wire meanders and the excess length is absorbed (not shown but the structure would allow the wire to meander and absorb excess length of the wire – [0033-0035]).

Regarding Claim 2, TAKEUCHI and Kamenoue discloses, in Fig. 1a, the extensible tube (25) includes an extensible portion having a bellows structure (25c) that has a constant radius (see Fig. 1a) and is configured to be extended and contracted in an axial direction thereof (Fig. 1(a)- not disclosed but it is known in the art that similar structure would be configured to extend and contract).
Regarding Claim 6, TAKEUCHI and Kamenoue further discloses the electrical junction box according to claim 1, wherein a slidable coupling mechanism (46,47) extending in the up-down direction is provided between the electric component block attachment portion (45) and the upper electric component block (8), and the upper electric component block is configured to be slidably attached to the electric component block attachment portion from above by the slidable coupling mechanism (TAKEUCHI, see Fig. 3) ([0030-0031]).

Regarding Claim 7, TAKEUCHI and Kamenoue further discloses the electrical junction box according to claim 1, wherein the upper electric component block (8) can be separated to a position (which is different from the position in claim 1) that does not overlap in the up-down direction (left or right since wires are long and flexible, the component can be moved left or right)(see Fig. 3) with the component attachment portion (41, Fig. 3) formed open in the upper surface of the lower electric component block (TAKEUCHI, see Fig. 3).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI and KAMENOUE (WO2009/107749) as applied to claim 1 above, and further in view of  Saneto (US6822163).
Regarding Claim 3, the combination of TAKEUCHI and Kamenoue teaches all the limiations of Claim 1, but does not teach the box body is provided with a temporary holding projection for temporarily holding the upper electric component block at a position separated from the upper surface of the lower electric component block, and the upper electric component block is provided with an engaging portion that engages with the temporary holding projection.
Saneto discloses the box body (15) is provided with a temporary holding projection (20b) for temporarily holding the upper electric component block (30) at a position separated from the upper surface of the lower electric component block (see difference between Fig. 2 and Fig. 4), and the upper electric component block is provided with an engaging portion (not labeled, but Fig. 4 shows that)(column 5 lines 54-65)  that engages with the temporary holding projection (Saneto, Fig. 4).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical junction box as disclosed by TAKEUCHI  and Kamenoue with the temporary holding portion as disclosed by Saneto to provide the checking and replacement operation of the fuse/device be easily conducted (Saneto, column 5 lines 62-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848